El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
La presente es una apelación procedente de la Corte de¡ *945Distrito de Ponce, en donde se originó esta cansa a virtud de acusación presentada por el Fiscal contra Miguel y Desi-derio Beltrán. La acusación alega en substancia que el día 7 de enero de 1912, los acusados voluntaria, maliciosa e ile-galmente conspiraron para cometer el delito de destrucción fraudulenta de bienes asegurados, consistente en quemar una casa propiedad del acusado Miguel Beltrán, sita en la calle Ruiz Belvis de esa ciudad, cuyo liecbo trataron de realizar durante la noche del 7 al 8 de enero de 1912, estando asegu-rada dicha casa contra incendios en la Compañía de Segu-ros “Norwich Union Insurance Company,” por la suma de 400 dollars, siendo la intención de los referidos acusados el defraudar a dicha compañía; a cuyo efecto ambos acusa-dos introdujeron gasolina dentro de la referida casa el día 7 de enero de 1912, colocándola en distintos depósitos cerca de los cuales pusieron pajas y sacos y otros artículos fáciles de incendiar, cerrando herméticamente las puertas de dicha casa; y una vez terminados los preparativos ambos acusa-dos abandonaron la casa y en ]a madrugada del siguiente día, o sea el 8 de enero, 1912, el acusado, Desiderio Beltrán, penetró de un modo clandestino y siempre de acuerdo con el otro acusado, Miguel Beltrán, en la casa de este último, con la intención de quemarla, en cuyo momento fue sorpren-dido por la policía.
El primero y principal fundamento del recurso es que la corte cometió error denegando la moción presentada por los acusados solicitando el sobreseimiento del caso al terminar la prueba del Fiscal. Alega la defensa, que no fue- estable-cido el corpus delicti — esto es, el hecho de la conspiración misma — y alegó que la falta' de esta parte esencial de la prueba no podía suplirse con manifestaciones o admisiones puestas en boca de Miguel Beltrán, y que descartando este elemento de prueba sólo quedaban los actos realizados por Desiderio Beltrán, de los cuales ni siquiera remotamente pue-de llegarse a la conclusión de que existió la confabulación o acuerdo entré ambos que es el corpus delicti en el presente *946caso; que aun en el supuesto de que arbitrariamente se diera a las manifestaciones del Sr. Beltrán al Fiscal el carácter de una confesión, todavía esa confesión, no habiéndose esta-blecido el corpus delicti, no podría afectar al otro acusado, y por consiguiente, no pudiendo probarse con dicha confe-sión que Desiderio Beltrán conspiró para realizar tal o cual acto, dicha confesión tampoco tendría valor en cuanto a Miguel Beltrán, ya que en todo delito de conspiración deben existir necesariamente dos o más personas culpables.
Independientemente de las admisiones hecha por Miguel Beltrán hubo prueba tendente a demostrar que Miguel Bel-trán era dueño de una casa sita en la calle de Ruiz Belvis en Ponce, la que aseguró contra incendios en la Compañía de Aseguros “Norwich Union,” por la suma de 400 dollars, cuya casa sólo tenía un valor de 250 dollars; que la casa había estado habitada por Miguel Beltrán y poco antes de la supuesta tentativa para incendiarla, se mudó de ella, lle-vando su familia a vivir al campo; que Miguel Beltrán y Desiderio Beltrán son hermanos; que el día 7 de enero de 1912, a eso de las cuatro de la tarde el acusado Desiderio Beltrán estuvo en dicha casa acompañado de un hijo suyo, el que llevaba un saco debajo del brazo; que Desiderio Bel-trán se quitó el gabán, dió una o dos vueltas por el patio ,y lo puso encima de la galería; que también llegó Miguel Beltrán y clavó una aldaba en la parte exterior de una puerta que da al patio, y luego entró al comedor, el día 7 de enero. En otras palabras, que en ese determinado día estas tres personas fueron vistas alrededor de esta casa que se encon-traba desocupada. En la noche del referido 7 de enero como a las 11% varias personas que pasaron por frente a la refe-rida casa sintieron un olor desagradable a gasolina, lo que les llamó la atención hasta el extremo de darle cuenta a la policía; que la policía vino y entró en la casa y, al abrir la puerta que estaba cerrada con una aldaba, el olor se hizo más fuerte, y alumbrados con una vela vieron hacia el interior un montón de pajas que llegaban hasta él centro de la *947.sala, y eso venía a empalmar eon nna tina de madera cubierta de sacos o trapos y nna caja vacía;, qne dicha tina estaba llena de gasolina; qne el montón de paja seguía hasta otra habitación contigua, donde había también otra tina qne con-tenía gasolina, qne también estaba cubierta con sacos n otro material inflamable; que la puerta principal de la sala es-taba cubierta con una cortina de sacos puesta interiormente y los agujeros tapados con trapos y papeles, y además los huecos y griegas estaban también tapados con papeles y tra-pos; que como a las 5y2 de la mañana del día 8, Desiderio Beltrán saltó una empalizada, pasó por debajo de la casa, llegó hasta el portón y le puso la tranca, se subió al balcón donde se quitó la chaqueta que colocó en la baranda, metió un paquete dentro de un barril que había allí y cuando iba a abrir la puerta para entrar en la casa fué detenido por la policía que se había quedado vigilando; que el paquete que puso dentro del barril contenía' 4 pedazos de velas y 1 caja de fósforos.
Aunque esta narración que se ha hecho de la evidencia no es la prueba más robusta, que pudiera presentarse acerca de la existencia de un mismo plan entre los dos hemanos, sin embargo ella constituye prueba circunstancial robusta tendente a demostrar que Miguel y Desiderio Beltrán cons-piraron para incendiar la casa.
La moción de sobreseimiento presentada se fundó en que la corte no tenía derecho a tomar en consideración las ad-misiones hechas por Miguel Beltrán, no habiendo por tanto ■explicación alguna en cuanto al hecho de haberse encontrado el material inflamable en la casa, la salida de la misma de Miguel Beltrán, la presencia de los dos hermanos por la tarde y la visita por la mañana temprano de Desiderio Bel-trán, con lo que iba a dar comienzo al fuego. Toda esta serie •de-acontecimientos constituyó prueba por la que no podía lle-garse a ninguna otra conclusión razonable sino la de que existió el propósito de pegar fuego a la casa, y de haber tra-mado'conjuntamente los dos hermanos el proyecto de cobrar *948el dinero del aseguro sobre nna casa qne había sido asegu-rada por un valor mayor del qne tenía.
Es nn hecho que resulta evidente si se tienen en cuenta las autoridades, qne dado el carácter secreto de las cons-piraciones, con frecuencia, si no generalmente, deben probarse mediante prueba circunstancial.
People v. Donnolly, 143 Cal., 398; U. S. v. Sacia, 2 Fed. Rep., 754-757; U. S. v. Johnson, 26 Fed. Rep., 684; People v. Bentley, 75 Cal., 409; State v. Bingham, 42 W. Ya., 234; 24 S. E., 883.
Sin embargo, aun cuando no se les hubiera visto juntos a los dos acusados en un momento tan inmediatamente anterior a la entrada clandestina de Desiderio Beltrán y no se hubiera probado el corpus delicti que revela la existencia de un mismo plan, creemos que aun así la corte tenía derecho a tomar en consideración la prueba del Fiscal referente a la admisión o confesión de Miguel Beltrán. Este no es un caso en que se trata de establecer una relación entre el acusado y un propósito nefando por la manifestación de un cómplice que describe los actos y hechos de dicho acusado. Ya había quedado demostrado por la prueba que se presentó a la corte que Desiderio Beltrán había tenido el proyecto de que-mar la casa de su hermano. Hubo prueba suficiente que demostraba que Desiderio Beltrán, ya por sí o con la ayuda de otros, hizo los preparativos para quemar la casa. La prueba hasta ese punto fué de tal naturaleza que resultaba enteramente compatible con el hecho relativo a la coopera-ción de otras personas, además de Desiderio Beltrán. ¿Cuál fué la admisión o confesión de Miguel Beltrán? Esta fué en efecto la de que había trasladado su familia al campo con mo-tivo de la muerte de dos de sus hijos y puso la gasolina y otro material en la casa para desinfectarla. Esta admisión por sí sola no podía complicar en manera alguna a su hermano, y si algo significaba era que éste último no había tenido par-ticipación en el delito más grave de incendio malicioso, o en el de haber tratado de defraudar a un asegurador, o sea *949el delito de felony que determina el artículo 478 del Código Penal. Dicha admisión era ciertamente pertinente como prueba en contra de Miguel Beltrán, con cuyo fin fue admi-tida por la corte.
La objeción de que la supuesta confesión de Miguel Bel-trán era inadmisible, carece de fundamento. El fué citado por el Fiscal para comparecer como testigo en una investi-gación preliminar y declaró libre y voluntariamente. Ade-más, aparece de los autos que en este caso no existió nin-guno de los elementos por los cuales puede rechazarse una confesión.
Al terminar la prueba del Fiscal se formuló la objeción de que no se había probadó la conspiración en su totalidad. El orden de la prueba es discrecional en la corte aun en los casos de conspiración, como se ve en la siguiente cita:
“Después de haberse presentado prueba tendente a probar una conspiración no era necesario que se demostrara que en realidad la conspiración se había formado, antes de que puedan probarse las de-claraciones de cualquiera de los conspiradores. Si la conspiración no se prueba finalmente, deberá hacerse caso omiso de dichas declara-ciones. Está confiado en gran parte a la discreción de la corte el determinar la prueba que ha de exigirse acerca de la existencia de la conspiración antes de que se admita prueba de los actos y declara-ciones de uno de los supuestos conspiradores en ausencia del otro. (People v. Danniels, 105 Cal., 262, 265; 36 Pac. Rep., 720.)
“Aunque la regla general es que no se admitirá ninguna declara-ción de los conspiradores hasta .que no se haya establecido primera-mente la conspiración, la corte puede variar el orden de la prueba en cuanto a este particular, pues ese precepto no es imperativo; y siem-pre que las circunstancias lo justifiquen la acción de la corte variando dicho orden será aprobada. (People v. Donnolly, 143 Cal., 394, 398; 77 Pac. Rep., 177. Véase también People v. Fehrenbach, 102 Cal., 394; 36 Pac. Rep., 678; People v. Van Horn, 119 Cal., 323, 330; 51 Pac. Rep., 538; People v. Compton, 123 Cal., 403, 408; 56 Pac. Rep., 44; 8 Cyc., 580-3.)”
Además, era un juicio por la corte y el orden de la prueba no era de gran importancia. ( Belber v. Calvo, 16 D. P. R., 360; People v. Silva, 17 D. P. R., 607.)
*950Otro error que lia sido alegado es que la corte debió baber tomado en consideración la moción qne presentó el acusado para qne se desestimara la acusación pues como se fundó en declaraciones que se hicieron al Fiscal, la declaración del testigo debió haberse acompañado a la acusación. La ley no exige que el Fiscal tome declaraciones por escrito. El hace las veces del gran jurado. Los casos de People ex rel. Levingston v. Wyatt, 10 L. R. A. (N. S.), 159, y Kalloch v. Superior Court; 56 Cal., 229, no tienen aplicación a un cuerpo de hombres responsables como el gran jurado, o el Fiscal según nuestra ley. La ley nuestra relativa a este punto se encuentra expresada en los artículos 3 y 67 del Código de Enjuiciamiento Criminal.
También formularon los acusados una objeción para que la corte de distrito no siguiera conociendo del caso por no haber habido procedimientos preliminares en una corte municipal para la detención de los acusados. La ley de Puerto Rico no exige ese procedimiento preliminar cuando el caso se inicia por denuncia o acusación jurada del Fiscal. (People v. Acosta, 11 D. P. R., 249-257; People v. Adorno, 17 D. P. R., 1102; People v. Díaz, resuelto en noviembre 21, 1912.)
También parece que hubo cierta investigación ante un juez municipal, y los acusados interesaban que las declara-ciones de los testigos que fueron tomadas en dicha inves-tigación se presentaran a las corte. Si existieron esas de-claraciones y eran pertinentes,' el acusado pudo haber hecho uso de una orden subpoena, duces tecum. Tal vez si dichas manifestaciones solamente hubieran sido pertinentes en un examen de repreguntas. La corte no cometió error alguno al negarse a exigir al Fiscal que presentara cualesquiera de-claraciones que se le hubieran hecho.
Se hicieron algunas otras objeciones relativas al peso de la prueba y a la admisión de un plano de la casa. El peso de la prueba era una cuestión de la incumbencia de la *951corte, y el plano de la casa demostraría la situación de la misma y daría alguna idea de su valor.
No encontramos que se haya cometido error alguno y la sentencia debe confirmarse.

Confirmada.

Jueces concurrentes: Sres.-Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey,